Citation Nr: 0720480	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-41 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The appellant is the surviving 
spouse of a veteran who had active service from February 1942 
until October 1945, was a prisoner of war of the German 
Government from February 1944 until May 1945, and died in 
March 1986.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. 
Specifically, the Board finds that VA's duty to notify was 
not satisfied.

The appellant seeks service connection for the veteran's 
death.  A review of the record indicates that the appellant 
was previously denied service connection for the cause of the 
veteran's death by a final BVA decision in April 1987.  38 
C.F.R. § 20.1103. Therefore, the submission of "new and 
material" evidence is necessary in order to reopen the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In such cases, VA must examine the bases of the prior claim 
denials and advise the appellant as to what evidence and 
information is necessary to reopen and to substantiate her 
claim.   Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the appellant received a notification letter dated in October 
2003, the letter failed to comply with the holding in Kent, 
since it did not inform the appellant of what were the bases 
for her prior claim denial.




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  Accordingly, the 
case is REMANDED for the following action: 

The RO/AMC will advise the claimant of 
what evidence would substantiate her 
petition to reopen her claim of service 
connection for death, last denied in an 
April 1987 rating decision. Apart from 
other requirements applicable under 
38 U.S.C.A. §§  5103, 5103A; 38 C.F.R. 
§ 3.159, the RO/AMC should comply with 
the Kent ruling and advise the claimant 
of the evidence and information 
necessary to reopen and substantiate 
the claim.  The RO/AMC should also 
comply with any directives of the 
Veterans Benefits Administration and 
advise the claimant of the elements 
required to establish service 
connection for cause of death found 
insufficient in the previous denials. 

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of any 
additional evidence. If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006). 




 Department of Veterans Affairs


